Exhibit 10.33





AMENDMENT TO EMPLOYMENT AGREEMENT
This AMENDMENT (the “Amendment”) by and between DPS Holdings Inc. (the
“Company”), and Derry Hobson (the “Executive”), effective as of February 11,
2009, is an amendment to that certain Employment Agreement by and between the
Company and the Executive dated as of October 15, 2007 (the “Employment
Agreement”).
RECITALS
The Company and the Executive have previously entered into the Employment
Agreement to provide for terms and conditions of the Executive’s employment by
the Company; and
The Company and the Executive desire to modify the Employment Agreement to
provide for certain payments to the Executive in the event that the executive is
terminated without cause or for good reason within two years after the
occurrence of a change in control.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.An Appendix A is added to the Employment Agreement to read as follows:
“APPENDIX A
Notwithstanding anything in this Agreement to the contrary, if (i) a Change in
Control (as defined in the Dr Pepper Snapple Group, Inc. Change in Control
Severance Plan (the ‘Severance Plan’)) occurs and (ii) the Executive is
terminated without Cause or for Good Reason (in each case as defined in the
Severance Plan) within the two year period following the occurrence of a Change
in Control, the Executive shall be entitled to additional benefits equal to
those that would have payable or provided under the Severance Plan had he been a
participant in such plan but only to the extent an element of benefits provided
under the Severance Plan exceeds the analogous amount payable or provided for
the same element under the Agreement. Any benefits payable or provided pursuant
to the Agreement shall be paid in the same time and form as specified in the
Agreement. Any additional amounts payable or provided under the Severance Plan
will be payable or provided as set forth in the Severance Plan.”

1



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization from its Board of Directors, the Company has caused these presents
to be executed in its name on its behalf on this 18th day of Febraury, but
effective as of the day and year first above written.


 
 
 
DPS HOLDINGS INC.

 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Larry Solomon
 
 
 
 
Name:
Larry Solomon
 
 
 
 
Title:
Executive Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXECUTIVE

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Derry Hobson


 
 
 
 
 
Derry Hobson
 




2

